Citation Nr: 0901123	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1958 to September 
1977. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  A timely appeal was noted from that decision.

A review of the record reflects that the veteran perfected an 
appeal for service connection for a left ankle disorder and 
presbyopia in February 2006.  Service connection for a left 
ankle disorder was granted by rating decision dated later 
that month, which represents a substantial grant of the 
benefit sought.  The veteran withdrew his appeal for 
presbyopia in correspondence dated April 2006.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge on July 13, 2007.  A copy of the hearing 
transcript has been associated with the file.

In January 2007, the veteran raised a claim of service 
connection for a hip disorder and a back disorder as 
secondary to his service-connected left ankle disorder.  He 
also filed a claim for a clothing allowance in May 2007.  To 
date, no action has been taken on these claims.  They are 
hereby referred back to the RO for appropriate disposition.


FINDINGS OF FACT

1.  Bilateral hearing loss first manifested years after the 
veteran's service and is not related to his service.

2.  Tinnitus first manifested years after the veteran's 
service and is not related to his service.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R.           §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Additionally, in March 2007, the veteran 
was notified of the way initial disability ratings and 
effective dates are established.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private and VA 
treatment records, and the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his bilateral hearing loss 
and tinnitus.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the veteran has been diagnosed with both 
bilateral hearing loss and tinnitus, there is no credible 
evidence that the veteran was subjected to acoustic trauma in 
service and there is no credible evidence that the veteran's 
current hearing loss or tinnitus are related to the veteran's 
active service.  As such, the Board finds that it is 
unnecessary to obtain a VA Compensation and Pension 
examination regarding the veteran's current disabilities.

The appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  


Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Analysis

The veteran has indicated that his bilateral hearing loss and 
tinnitus are the result of in-service noise exposure to the 
noise of ships and to heavy weapons fire.  His service 
personnel records indicate that he served as a cook and 
steward during his 19 years of service.  

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the veteran has 
received a diagnosis of sensorineural hearing loss, the 
evidence of record fails to establish any clinical 
manifestations of hearing loss within one year of service.  
See 38 C.F.R. §§ 3.307, 3.309.  Thus, the criteria for 
presumptive service connection have not been satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, several VA audiology reports and private 
medical testing have revealed findings indicative of hearing 
loss under 38 C.F.R. § 3.385.  The veteran has also been 
diagnosed with tinnitus.  Therefore, the first element of a 
service connection claim is satisfied.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, there is no evidence to 
support the veteran's contention that he was exposed to 
damaging noise in service.  While the veteran is competent to 
report his belief that he was exposed to noise, his service 
personnel records show that he worked as a cook and steward 
while in service.  No evidence has been received that tends 
to show that the veteran would have been exposed to heavy 
weapons fire or that he was exposed to engine noise on such a 
constant basis that hearing loss would have ensued.  

The veteran's service medical records have also been 
reviewed.  Such records are absent any complaints or 
treatment referable to hearing loss or tinnitus.  All in-
service audiograms were normal, including an August 1977 
discharge examination which showed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
5
20
LEFT
0
10
5
0
25

These findings do not demonstrate a hearing disability for VA 
compensation purposes.  However, although the service medical 
records do not show that a hearing disability was incurred 
during active duty, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current hearing loss is causally related to active 
service, for the reasons discussed below.   

In his July 2007 hearing testimony, the veteran indicated 
that he had first noticed hearing loss and tinnitus within 6 
months of his discharge, and that he sought medical treatment 
for the disorders at the time.  However, he has not provided 
the name of the provider who treated him, and there are no 
records contained within the claims folder that indicate a 
hearing loss or evidence of tinnitus within 6 months of the 
veteran's discharge. 

The record shows that the first evidence of tinnitus and 
hearing loss is dated April 2005.  A private physician 
provided a medical certificate indicating that the veteran 
had had tinnitus and bilateral sensorineural hearing loss for 
approximately 10 years, which were attributed to occupational 
noise exposure.  A March 2006 private audiogram confirmed the 
denial of bilateral hearing loss.  

In March 2007, a private opinion was received from Dr. 
E.C.L., who had evaluated the veteran for hearing loss and 
tinnitus.  He noted the veteran's stated history of in-
service noise exposure but did not have an opportunity to 
review the claims folder.  The veteran denied post-service 
occupational noise exposure.  In Dr. E.C.L.'s opinion, the 
veteran's bilateral hearing loss and tinnitus originated from 
his continuous exposure to noise in service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Dr. E.C.L. did have the opportunity to review the claims 
folder which shows no evidence of hearing loss or tinnitus in 
service or for almost 20 years post-discharge.  The first 
medical evidence of either condition is dated April 2005, and 
attributed the disorders to "occupational" noise exposure.  
Thus, it appears that Dr. E.C.L. did not base his opinion on 
a full and accurate understanding of the veteran's history. 
An opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet.App. 200 
(1994).

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  The veteran currently has a bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385 and has been 
diagnosed with tinnitus.  However, there is no evidence that 
the veteran was exposed to acoustic trauma in service.  In 
addition, there is no evidence that the veteran had any 
amount of hearing loss or tinnitus until many years after 
service.  There is no credible evidence associating the 
veteran's current bilateral hearing loss and tinnitus to the 
veteran's active service.  Accordingly, entitlement to 
service connection for bilateral hearing loss and tinnitus 
must be denied.

The Board acknowledges the veteran's belief that his hearing 
loss and tinnitus are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's hearing loss and tinnitus are 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


